Citation Nr: 1531820	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a compensable rating for a two inch scar, shell fragment wound (SFW), left elbow superficial.

2. Entitlement to a compensable rating for SFW, right anterior thigh.

3. Entitlement to a compensable rating for SFW, left medial thigh. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971 and from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran indicated that he desired a hearing before a member of the Board.  See August 2013 Submission of Veteran's Representative.  However, in a June 2015 statement, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  The Veteran's two inch scar, SFW, left elbow superficial, manifests as a slight injury to muscle group VI; the residual scar is not painful or unstable and the total area of that scar is not greater than 39 square centimeters.

2.  The Veteran's SFW, right anterior thigh, manifests as a moderate injury to muscle group XIV; the residual scar is not painful or unstable and the total area of that scar is not greater than 39 square centimeters.

3.  The Veteran's SFW, left medial thigh, manifests as a moderate injury to muscle group XV; the residual scar is not painful or unstable and the total area of that scar is not greater than 39 square centimeters.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for two inch scar, SFW, left elbow superficial, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.56, 4.73, Diagnostic Code 5306, 4.118, Diagnostic Codes 7801-7805 (2014). 
2.  The criteria for a 10 percent rating, but no higher, for SFW, right anterior thigh, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.56, 4.73, Diagnostic Code 5314, 4.118, Diagnostic Codes 7801-7805 (2014).

3.  The criteria for a 10 percent rating, but no higher, for SFW, left medial thigh, are met.  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.56, 4.73, Diagnostic Code 5315, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in May 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board, therefore, finds that all notice required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied.  

The Veteran was provided with a VA examination to assess the severity of his service connected disabilities in December 2010.  The Board finds this examination is adequate for deciding the issues on appeal, as it involved a review of the Veteran's pertinent medical history, a clinical evaluation of the Veteran and a review of relevant symptomatology related to the given disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   Indeed, the Veteran has not argued that the December 2010 VA examination is somehow inadequate.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Muscle injuries, including gunshot wounds, are evaluated pursuant to 38 C.F.R. 
§§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed in 38 C.F.R. § 4.73.

The Veteran's two inch scar, SFW, left elbow superficial, is rated pursuant to Diagnostic Code 5306 (muscle group VI).  His SFW, right anterior thigh, is rated pursuant to Diagnostic Code 5314 (muscle group XIV).  Finally, his SFW, left medial thigh, is rated pursuant to Diagnostic Code 5315 (muscle group XV).  

Diagnostic Codes 5306, 5314, and 5315 use the same criteria to rate the severity of injuries to the pertinent muscle groups).  

Under those codes, slight muscle disability warrants a 0 percent rating, moderate muscle disability warrants a 10 percent rating, moderately severe muscle disability warrants a 30 percent rating (or 20 percent rating for the non-dominant extremity under Diagnostic Code 5306), and severe muscle disability warrants a 40 percent rating (or 30 percent rating for the non-dominant extremity under Diagnostic Code 5306).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(c).

A slight muscle disability is the type of injury from a simple wound of muscle without debridement or infection.  History of the injury should include service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objective findings include minimal scarring; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

The type of injury associated with a moderate muscle disability is described as being from a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  History should include evidence of in-service treatment for the wound, as well as a record of consistent complaints of one or more cardinal signs and symptoms of muscle disability particularly lower threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. 4.56(d)(3).

Severe muscle disability contemplates through-and-through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. 4.56(d)(4). 

If present, the following are also signs of severe muscle damage: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezium and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 4.56(d)(4).

The Board notes that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is per se controlling in determining the rating for a muscle injury.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

Service treatment records reveal that in November 1970, the Veteran sustained small shell fragment wounds to the each thigh, returning to duty after about one week (per the Veteran's report during the December 2010 VA examination).  In April 1971, the Veteran sustained a rocket fragment wound of the anterolateral left elbow, without nerve, artery or bone involvement, when a rocket from a spotter plane fell short.  The metallic fragment was removed and the wound was debrided and irrigated, with delayed primary closure carried out three days later.  He had two subsequent wound infections, requiring further irrigation and debridement.  He was hospitalized for several weeks, until he was discharged at the end of June 1971.  His June 1971 separation examination notes a scar on the left elbow with full range of motion and senses and vascularity intact.  A subsequent February 1974 enlistment examination and January 1977 separation examination reflect no residuals from either injury.

Regarding the left elbow, the December 2010 VA examination report noted that there was no skin breakdown over the scar or any report of pain by the Veteran.  A residual scar was noted, but the Veteran denied any retained shrapnel in the left elbow.  The Veteran reported that the scar itches from time to time.  Physical examination of the scar revealed that the scar was one centimeter in width and 11 centimeters in length, but less than six square inches.  The scar was superficial and not painful, and evidenced no signs of skin breakdown.  The scar was not inflamed, nor was there any edema or keloid formation.  The examiner indicated that there were no other disabling effects.  Additionally, a May 2010 VA treatment record noted left elbow pain as being rated as two out of ten, but it was not specifically attributed to the scar area.

A compensable disability rating is not warranted for the Veteran's left elbow disability.  The December 2010 VA examiner noted that the Veteran's left elbow SFW is largely asymptomatic, aside from occasional itchiness.  There is no evidence of any disabling effects caused by the Veteran's left elbow disability.  Further, there is no evidence of any retained shrapnel in the Veteran's left elbow. 

While the Veteran's representative argues that a 10 percent rating is warranted for to the Veteran's left elbow disability due to his in-service hospitalization and present occasional itchiness, see January 2014 Form 646, the totality of the evidence does not indicate that the Veteran's left elbow disability manifests as a moderate injury to muscle group VI.  See Tropf, supra.  Indeed, despite being hospitalized for several weeks in service, the wound completely healed with no complications, and the Veteran was able to complete a second tour of duty with no further complaints.  There are no current symptoms associated with the Veteran's left elbow disability other than occasional itchiness of his left elbow and a single report of slight pain.  Nor is there any record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement).  Indeed, the Veteran does not experience any of the symptoms contemplated by 38 C.F.R. 4.56(d) pertaining to a compensable rating.  There is no evidence left elbow disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  See December 2010 VA Examination Report.  Instead, the Veteran has no evidence of fascial defect, atrophy or impaired tonus, with no impairment of function or metallic fragments retained in the muscle tissue, which precisely corresponds with a noncompensable rating for a slight disability of the muscles.  As such, the totality of the evidence does not show that a compensable rating is warranted under Diagnostic Code 5306.  See Tropf, supra.

The Board has also considered whether a separate compensable rating is warranted for the Veteran's resultant left elbow scar.  The December 2010 VA examiner, however, explained that the Veteran's left elbow scar was superficial and not painful, and the total area of that scar was not greater than 39 square centimeters (6 square inches).  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Regarding the right and left thigh, the December 2010 VA examination report noted small, non-disfiguring scars on each thigh that were barely noticeable.  The Veteran explained that the resultant left thigh scar itches from time to time.  The examiner indicated that the Veteran retained shrapnel in the soft tissue of both thighs, but the Veteran denied feeling the shrapnel.  Physical examination revealed scars on each thigh of 0 centimeters in width and 0 centimeters in length.  The scars were superficial and not painful, and there was no sign of skin breakdown.  The scars was not inflamed, nor was there any evidence of edema or keloid formation.  The examiner indicated that there were no other disabling effects.

Under Diagnostic Codes 5314 and 5315, 10 percent disability ratings are warranted for the SFWs of the right and left anterior thighs, respectively, as the evidence reflects a moderate injury to muscle groups XIV and XV.  While the December 2010 VA examination report notes no disabling effects from the SFWs, the examiner indicated that the Veteran retained some shrapnel in each thigh, and under 38 C.F.R. § 4.56(d)(1), a slight muscle injury does not include injuries where metallic fragments are retained in muscle tissue.  A rating in excess of 10 percent, however, is not warranted, as neither SFW manifests in a moderately severe injury to muscle groups XIV or XV.  To that end, the Veteran only experiences residual shrapnel fragments in his thighs.  Aside from that symptom, his disabilities are asymptomatic, with no record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement).  Metallic fragments are contemplated by a 10 percent, not a 30 percent, rating.  See 38 C.F.R. 4.56(d)(3).  Accordingly, the totality of the evidence shows that 10 percent ratings, but no higher, are warranted for the right and left thighs.  See Tropf, supra.

The Board has also considered whether a separate compensable ratings are warranted for the Veteran's resultant right and left thigh scars.  The December 2010 VA examiner, however, explained that the Veteran's scar were superficial and not painful, and the total area of each scar was not greater than 39 square centimeters (6 square inches).  As such, separate, compensable ratings for the residual scars are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In addition, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected SFW disabilities.  The Veteran's disabilities are manifested by scarring and retained shrapnel.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that the Veteran's SFW disabilities do not cause any functional impairment, let alone any impact on the Veteran's ability to work.  See December 2010 VA Examination.  Indeed, the Veteran reported that he retired due to his age.  See id.  The issue of entitlement to a TDIU is accordingly not raised by the record.


ORDER

A compensable rating for two inch scar, SFW, left elbow superficial, is denied.

A 10 percent rating, but no higher, for SFW, right anterior thigh, is granted.

A 10 percent rating, but no higher, for SFW, left medial thigh, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


